DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 70-71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,421,918 to Lundgren.
Regarding claim 70, Lundgren discloses a roof rack load carrying bar comprising: a channel (Annotated Fig. 11c below) for receiving at least one mounting member for attaching a load carrying bar accessory to said load carrying bar (the channel is capable of this function, for example by repositioning the cover or removing part/all of the cover), said channel extending at least partly in a length direction of said load carrying bar (the channel extends in a length direction) and having a center line extending in said length direction, wherein said channel is partially defined by a flange that extends inward toward said center line (Annotated Fig. 11c below – see inward flange defining the second distance); a cover (Annotated Fig. 11c below) disposed over said channel and extending in said length direction, said cover having a leading edge and a portion that is disposed over said flange (Annotated Fig. 11c below); and an airflow regulating pattern disposed on said portion of said cover that is disposed over said flange (Figs. 11a-c).
Regarding claim 71, Lundgren discloses wherein said airflow regulating pattern is disposed on said cover at said leading edge of said cover (Annotated Fig. 11c below).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 53-55, 64 and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren in view of FR 2,751,286 to Poulet.
Regarding claim 53, Lundgren discloses a roof rack load carrying bar comprising: a channel (Annotated Fig. 11c below) for receiving at least one mounting member for attaching a load carrying bar accessory to said load carrying bar (the channel is capable of this function, for example by repositioning the cover or removing part/all of the cover), said channel extending at least partly in a length direction of said load carrying bar (the channel extends in a length direction), a cover (Annotated Fig. 11c below) disposed over said channel and extending in said length direction, said cover having a leading edge (Annotated Fig. 11c below); and an airflow regulating pattern disposed on said cover at said leading edge of said cover, wherein said airflow regulating pattern comprises at least two raised rib portions on said cover offset from each other in said length direction (Figs. 11a-c), wherein two adjacent raised rib portions (“adjacent rib portions” as used here is taken to mean immediately adjacent ribs with no other ribs between them) are separated by a separation distance in said length direction (Fig. 11a), wherein each one of said at least two raised rib portions is diagonally arranged with respect to said leading edge and has a portion width measured in said length direction (Fig. 11a).  Lundgren fails to disclose the claimed separation distance.  However, Poulet discloses a roof rack bar including airflow regulating ribs (4 – Figs. 1, 4) that have a separation distance at least two times greater than said portion width of at least one of said adjacent raised rib portions (Figs. 1, 4).  It would have been obvious to one of ordinary skill to have made the separation distance as claimed because doing so only involves a mere change in the size of a component (i.e. changing the size of the separation distance).  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Further, the modification would result in less material being used for the cross bar (because there are fewer ribs) and thus less cost per unit cross bar.  Still further, the modification would have been obvious because it only requires discovering an optimum value of a result effective variable, which involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The spacing of the ribs would be a result effective variable because varying the spacing would vary the resulting airflow characteristics, for example the noise level and wind resistance.  The prior art teaches that optimizing designs to minimize noise and wind resistance is desirable (Poulet - see title, for example; Lundgren – see Col. 1, lines 29-46, for example).  Finally, using the spacing disclosed in the prior art would have been obvious because it only involves choosing from a finite number of predictable rib spacings to use.

    PNG
    media_image1.png
    496
    345
    media_image1.png
    Greyscale

Lundgren Annotated Fig. 11c
Regarding claim 54, Lundgren appears to disclose wherein said pattern extends along at least 80% of a load carrying bar length in said length direction (see Fig. 10b, 11a – using the typical length of a roof bar foot portion, it would appear the pattern extends for at least 80 percent of the bar).  However, to remove all doubt, Poulet discloses the airflow pattern extending along at least 80 percent of the roof bar (Fig. 1 – the horizontal straight portion is the bar).  It would have been obvious to one of ordinary skill to have extended the pattern along the entire horizontal straight bar in Lundgren because doing so only involves a simple substitution of one known, equivalent pattern length for another to obtain predictable results.  Further, using a pattern over more of the bar would provide a more uniform appearance to the bar and would allow the pattern to affect more of the airflow travelling over the roof bar.
Regarding claim 55, Lundgren discloses wherein said pattern is a reoccurring pattern in said length direction (Figs. 11a-c).
Regarding claim 64, Lundgren discloses wherein said airflow regulating pattern is located adjacent to an edge of said load carrying bar (Figs. 11b-c).
Regarding claim 72, Lundgren fails to disclose the claimed separation distance.  However, Poulet discloses a roof rack bar including airflow regulating ribs (4 – Figs. 1, 4) that have a separation distance at least two times greater than said portion width of at least one of said adjacent raised rib portions (Figs. 1, 4).  It would have been obvious to one of ordinary skill to have made the separation distance as claimed because doing so only involves a mere change in the size of a component (i.e. changing the size of the separation distance).  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Further, the modification would result in less material being used for the cross bar (because there are fewer ribs) and thus less cost per unit cross bar.  Still further, the modification would have been obvious because it only requires discovering an optimum value of a result effective variable, which involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The spacing of the ribs would be a result effective variable because varying the spacing would vary the resulting airflow characteristics, for example the noise level and wind resistance.  The prior art teaches that optimizing designs to minimize noise and wind resistance is desirable (Poulet - see title, for example; Lundgren – see Col. 1, lines 29-46, for example).  Finally, using the spacing disclosed in the prior art would have been obvious because it only involves choosing from a finite number of predictable rib spacings to use.
Claims 56-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren and Poulet, further in view of US Published Application 2003/0026008 to Tanaka.
Regarding claims 56-58, Lundgren fails to disclose the size of the ribs.  However, Tanaka discloses an airflow regulating pattern including ribs that are 1mm in width (para. 0027).  It would have been obvious to one of ordinary skill to have formed the ribs with a 1mm width because doing so only involves a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Further, the modification would have been obvious because it only requires discovering an optimum value of a result effective variable, which involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The size of the ribs would be a result effective variable because varying the rib size would vary the resulting airflow characteristics, for example the noise level and wind resistance.  The prior art teaches that optimizing designs to minimize noise and wind resistance is desirable (Poulet - see title, for example; Lundgren – see Col. 1, lines 29-46, for example).  Finally, using the rib size disclosed in the prior art would have been obvious because it only involves choosing from a finite number of predictable rib sizes to use.
Regarding claims 59-60, Lundgren fails to disclose the height of the ribs.  However, Tanaka discloses an airflow regulating pattern including ribs that are 1mm in height (para. 0035).  It would have been obvious to one of ordinary skill to have formed the ribs with a 1mm height because doing so only involves a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Further, the modification would have been obvious because it only requires discovering an optimum value of a result effective variable, which involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The height of the ribs would be a result effective variable because varying the height would vary the resulting airflow characteristics, for example the noise level and wind resistance.  The prior art teaches that optimizing designs to minimize noise and wind resistance is desirable (Poulet - see title, for example; Lundgren – see Col. 1, lines 29-46, for example).  Finally, using the rib height disclosed in the prior art would have been obvious because it only involves choosing from a finite number of predictable rib heights to use.
Claims 61-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren and Poulet, further in view of US Design Patent D633,031 to Robertson.
Regarding claims 61-63, Lundgren fails to disclose the angle of the ribs.  However, Robertson discloses a roof bar including ribs with an angle between a surface onto which the rib is located and a side wall of the rib of 90 degrees (Fig. 2).  It would have been obvious to one of ordinary skill to have made the angle 90 degrees in the combination because it only requires discovering an optimum value of a result effective variable, which involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The angle of the ribs would be a result effective variable because varying the angle would vary the resulting airflow characteristics, for example the noise level and wind resistance.  The prior art teaches that optimizing designs to minimize noise and wind resistance is desirable (Poulet - see title, for example; Lundgren – see Col. 1, lines 29-46, for example).  It is also noted that using the angle disclosed in the prior art would have been obvious because it only involves choosing from a finite number of predictable rib angles to use.
Claims 65 and 67-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren in view of US Published Application 2018/0236946 to Shen and Poulet.
Regarding claim 65, Lundgren discloses a roof rack load carrying bar comprising: a channel (Annotated Fig. 11c above) for receiving at least one mounting member for attaching a load carrying bar accessory to said load carrying bar (the channel is capable of this function, for example by repositioning the cover or removing part/all of the cover), said channel extending at least partly in a length direction of said load carrying bar (the channel extends in a length direction), a cover (Annotated Fig. 11c above) disposed over said channel and extending in said length direction (the cover extends in a length direction); and an airflow regulating pattern disposed on said cover, wherein said airflow regulating pattern comprises at least two raised rib portions offset from each other in said length direction (Figs. 11a-c), wherein two adjacent raised rib portions (“adjacent rib portions” as used here is taken to mean immediately adjacent ribs with no other ribs between them) are separated by a separation distance in said length direction (Fig. 11a), wherein each one of said at least two raised rib portions is diagonally arranged with respect to a travel direction of said load carrying bar during use and has a portion width measured in said length direction (Fig. 11a).  Lundgren fails to disclose first and second covers.  However, Shen discloses a roof rack load carrying bar comprising a channel and a first cover (2, front – Fig. 2) and a second cover (2, rear – Fig. 2).  It would have been obvious to one of ordinary skill to have included first and second covers in Lundgren because it would allow for mounting objects to the bar without removing the cover.  In the combination, the airflow regulating pattern would be on both the first and second covers (Lundgren shows the pattern extending across nearly all of the cover).  Lundgren fails to disclose the claimed separation distance.  However, Poulet discloses a roof rack bar including airflow regulating ribs (4 – Figs. 1, 4) that have a separation distance at least two times greater than said portion width of at least one of said adjacent raised rib portions (Figs. 1, 4).  It would have been obvious to one of ordinary skill to have made the separation distance as claimed because doing so only involves a mere change in the size of a component (i.e. changing the size of the separation distance).  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Further, the modification would result in less material being used for the cross bar (because there are fewer ribs) and thus less cost per unit cross bar.  Still further, the modification would have been obvious because it only requires discovering an optimum value of a result effective variable, which involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The spacing of the ribs would be a result effective variable because varying the spacing would vary the resulting airflow characteristics, for example the noise level and wind resistance.  The prior art teaches that optimizing designs to minimize noise and wind resistance is desirable (Poulet - see title, for example; Lundgren – see Col. 1, lines 29-46, for example).  Finally, using the spacing disclosed in the prior art would have been obvious because it only involves choosing from a finite number of predictable rib spacings to use.
Regarding claim 67, the combination from claim 65 discloses wherein said airflow regulating pattern is disposed on said first cover at a leading edge of said first cover (see position of pattern in Lundgren Annotated Fig. 11c above).
Regarding claim 68, the combination from claim 65 discloses wherein a center line of said channel extends in said length direction, wherein said channel has a first width defined between a first wall and a second wall and a second width defined between a first flange and a second flange that extend inward toward said center line, wherein said first width is greater than said second width, and wherein said airflow regulating pattern is disposed on a portion of said first cover that is disposed over said first flange (see Annotated Fig. 11c above – when modified by Shen, the pattern is on both covers and extends over the first flange as claimed).
Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren, Shen and Poulet, further in view of US Published Application 2016/0082892 to Ferman.  
Regarding claim 66, the combination from claim 65 discloses wherein a trailing edge of said first cover is configured to contact a leading edge of said second cover over said channel (Shen Figs. 1-2).  To the extent the contact is in doubt, Ferman discloses a two part cover in which the two parts contact each other (Fig. 2).  It would have been obvious to one of ordinary skill to have made the two covers contact each other to minimize the wind resistance and noise of the cross bar.
Claim 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren, Shen and Poulet, further in view of US Patent 5,833,389 to Sirovich.
Regarding claim 69, the combination from claim 65 fails to disclose v-shaped rib portions.  However, Sirovich discloses an airflow regulating pattern that comprises V-shaped rib portions with a tip of said V-shape pointing in said travel direction (Fig. 5).  It would have been obvious to one of ordinary skill to have used v-shaped ribs in Lundgren because doing so only involves a simple substitution of one known, equivalent airflow regulating pattern element for another to obtain predictable results.  Further, using v-shapes would aid in controlling turbulence in the flow, as taught by Sirovich (Col. 1, lines 9-11).
Claim 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren, Shen and Poulet, further in view of AU 200072352 to Hubbard.
Regarding claim 69, the combination from claim 65 fails to disclose v-shaped rib portions.  However, Hubbard discloses an airflow regulating pattern that comprises V-shaped rib portions with a tip of said V-shape pointing in said travel direction (see figure).  It would have been obvious to one of ordinary skill to have used v-shaped ribs in Lundgren because doing so only involves a simple substitution of one known, equivalent airflow regulating pattern element for another to obtain predictable results, and because using v-shapes would reduce noise, as taught by Hubbard (see abstract). 
Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive.
As to applicant’s argument against Atkins, see Poulet, which is applied in the rejection above.
As to applicant’s argument that the optimization rationale is insufficient (page 8), see the rejection above, which explains that the spacing/size/angle of airflow directing ribs would be result effective variables because varying the spacing/size/angle would vary the resulting airflow characteristics of the roof bar, for example the noise level and wind resistance (i.e. experimenting with different spacings or sizes or angles for the ribs would be expected to vary the characteristics of the airflow over the cross bar, including the noise and wind resistance).  The prior art teaches that optimizing designs to minimize noise and wind resistance is desirable (Poulet - see title, for example; Lundgren – see Col. 1, lines 29-46, for example).  In the Antionie case cited by applicant, the claimed element was not found in the prior art.  Instead, the examiner applied a single reference and reasoned that experimenting to arrive at applicant’s claimed ratio would have been routine optimization.  The instant case is different, in that the modifying references disclose the elements claimed by applicant (the spacing/size/angle of the ribs) and Poulet and Lundgren disclose that minimizing noise and wind resistance are desirable design goals.  
As to applicant’s argument that the prior art fails to disclose the airflow pattern at a leading edge of the cover (page 9), see the rejection based on Lundgren above.
As to applicant’s argument that the optimization rationale is insufficient (page 11), see the response in item #14 above.
As to applicant’s argument that manufacturing the claimed rib sizes and angles would have made manufacturing challenging (page 11), the prior art discloses these sizes and angles, which would have made them obvious to use for the reasons provided in the rejection.  Nothing in the prior art references indicates that manufacturing these characteristics would have been so challenging that one of ordinary skill would not have tried them as a result of the prior art teachings applied in the rejection.
As to applicant’s argument that the prior art fails to disclose the airflow pattern on the cover disposed over the flange (page 12), see the rejection above based on Lundgren and Shen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734